     Case 2:17-cv-02041-KJM-AC Document 33 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEXTER BROWN,                                     No. 2:17-cv-2041 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    PURUSHOTTAMA SAGIREDDY,
15                       Defendant.
16

17          This prisoner civil rights action was commenced by Dexter Brown, who recently died.

18   By order filed May 20, 2020, this court directed the Office of the California Attorney General

19   (AG) to specially appear in this action for the purpose of filing a formal statement noting

20   plaintiff’s death and serving such statement on any known potential successor or representative of

21   plaintiff who may request substitution in this case in a representative capacity within ninety days.

22   ECF No. 26. The AG personally served such notice and statement on a potential successor on

23   June 7, 2020, as filed in this court on June 10, 2020. ECF No. 29.

24          Sole defendant Dr. Purushottama Sagireddy filed a waiver of service in this case. ECF

25   No. 31. Defendant Sagireddy now requests that a stay in this action be issued pending expiration

26   of the ninety-day period authorizing substitution. ECF No. 32. The ninety-day period will

27

28
                                                       1
     Case 2:17-cv-02041-KJM-AC Document 33 Filed 08/06/20 Page 2 of 2

 1   effectively conclude at the end of the day on Tuesday, September 8, 2020.1 If no substitution is
 2   made, defendant requests that this action then be dismissed. ECF No. 32. The undersigned finds
 3   defendant’s requests to be reasonable and made in good faith.
 4          Accordingly, for good cause shown, IT IS HEREBY ORDERED that this action is
 5   STAYED pending further order of this court, EXCEPT that any potential successor or
 6   representative of plaintiff may request substitution in this case in a representative capacity on or
 7   before September 8, 2020.
 8          SO ORDERED.
 9   DATED: August 5, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1
27     Ninety days after June 7, 2020 is Saturday, September 5, 2020; Monday, September 7, 2020 is a
     legal holiday. Under Rule 6, Federal Rules of Civil Procedure, deadlines are extended to “the end
28   of the next day that is not a Saturday, Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(1)(C).
                                                        2
